Citation Nr: 1451144	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  04-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Reserves from June 1964 to December 1964 and had Reserve duty thereafter until November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In August 2007 the Board reopened and remanded this issue and the issue of entitlement to service connection for a heart disorder.  In March 2010 the Board denied the claim of entitlement to service connection for a heart disorder and again remanded the claim of entitlement to a psychiatric disorder for further development.  This issue has now been returned to the Board for adjudication.

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals a June 2014 Appellate Brief and private treatment records pertinent to the appeal.


FINDINGS OF FACT

1.  The Veteran's account of in-service stressors is credible and consistent with the evidence of record.

2.  The probative medical evidence of record demonstrates that the Veteran has current diagnoses of psychiatric disorders, including bipolar disorder and posttraumatic stress disorder (PTSD), which likely had their onset during or otherwise related to stressors in the Veteran's active duty service.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a grant of service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the regulations pertaining to the VA's statutory duty to notify and assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that a detailed discussion of how VA satisfied these duties is not required at this time.

The Board notes that no supplemental statement of the case was issued by the agency of original jurisdiction after the Veteran was afforded the September 2013 VA examination, as was required both by the instructions in the Board's March 2010 remand and by VA regulation.  See 38 C.F.R. § 19.31(c) (2013); Stegall v. West, 11 Vet. App. 268 (1998).  However, the Veteran's representative specifically acknowledged this in the June 2014 Appellate Brief and waived agency of original jurisdiction review over all evidence obtained since March 2010.  See 38 C.F.R. § 20.1304 (2013).  The Board therefore finds there is no prejudice to the Veteran in adjudicating the claim at this time.

Analysis

The Veteran claims that he has a current psychiatric disorder which either had its onset during active duty service or is related to the severe stress he experienced during his active duty service.  The Veteran has submitted numerous written statements and testified at a July 2006 Board hearing that he was routinely beaten and humiliated during basic training because he was unable to keep up with the other soldiers and that he saw his colleagues beat another soldier nearly to death.

The Veteran's claim for a nervous condition was denied in a March 1968 rating decision because no psychiatric disorder was found on examination.  At a December 1968 RO hearing, the Veteran reported that he had been beaten daily during basic training and felt constantly afraid for his life.  He stated that he has continually had nervous feelings and nightmares about service since his separation in 1964.  VA issued a statement of the case in December 1968, and the Veteran did not perfect an appeal of the issue.

In August 1994 the Veteran again submitted a claim of entitlement to service connection for a mental/emotional disability.  The RO denied the claim in a September 1994 rating decision because no new and material evidence had been submitted.  The Veteran submitted the current claim on appeal in July 2003, and in an August 2007 decision, the Board found that new and material evidence had been submitted, and the claim was reopened.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Where a veteran served continuously for 90 days or more and psychosis becomes manifest to a degree of 10 percent within one year from date of termination of service, it shall be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the Board finds that the evidence clearly indicates that all required elements have been met to establish service connection for a psychiatric disorder, including bipolar disorder and PTSD.

The Veteran's Reserve service treatment records indicate that in June 1965 he showed signs of acute anxiety and possible hyperventilation.  In July 1967 the Veteran was evaluated by a physician.  The Veteran stated that during active duty he became very depressed, had nightmares, and feared he might have a nervous breakdown.  He was diagnosed with severe anxiety reaction with cardiovascular symptoms.  A July 1967 Reserve examination found that the Veteran was tense, angry, and ill-at-ease, with prominent hypochondriacal trends.  He was diagnosed with psychophysiologic cardiovascular reaction and found to be unfit for retention in the Reserve service.  An additional note by a cardiologist indicated that the Veteran's physical symptoms were caused by anxiety.

Three statements written by two of the Veteran's colleagues in service have been submitted attesting that the Veteran did experience physical abuse and humiliation from his instructors during service.

The Veteran's private treatment records show that he has been treated for psychiatric disorders since at least 1981, when he was diagnosed with bipolar disorder, depression, and borderline personality disorder.  Since 1991 the private treatment records show regular psychiatric treatment for a variety of disorders, including bipolar disorder, depressive disorder, and anxiety disorder.

The Veteran's private psychiatrist has submitted numerous letters describing the Veteran's condition.  In an August 2003 letter, he stated that he had been treating the Veteran for anxiety, psychotic depression, and PTSD for the past four years.  He wrote that the Veteran's "experience in the military seems to have set a course of illness from which he has not been able to recover.  In a September 2007 letter, the psychiatrist wrote that the Veteran's "symptoms have their roots to his military experience and it would help him to have the VA acknowledge this."  In an August 2009 letter, he wrote that he continued to treat the Veteran for PTSD and bipolar disorder and that "there seems little question that his experience in the military set in motion an illness which has taken a major toll on his life."  The psychiatrist also submitted a letter in June 2010 stating that while the Veteran's bipolar disorder was genetic, the severity of it was increased by his problems in service, and these problems had also caused additional symptoms related to PTSD.  In a September 2013 letter, he again reiterated that the Veteran's bipolar disorder and PTSD were both affected by his time in service and stated that the two disorders had symptoms that overlapped.

The Veteran's treating nurse and psychotherapist has also submitted several letters supporting his assertions.  In November 2003 she wrote that the Veteran's psychiatric disorders were caused by "a biological predisposition interacting with environmental stressors.  Certainly, abuse suffered while serving in the U.S. military would have constituted an environmental stressor contributing to the development of his psychiatric symptoms."  In a September 2007 letter, she repeated this contention and stated that the Veteran has nightly nightmares directly related to his experiences in the service and that "[h]e experiences intense fear, horror and an acute sense of injustice related to the behaviors perpetrated upon him and others by his drill instructors."  In letters written in 2009 and 2011, she stated that the Veteran had "internalized feelings of fear and shame" and that he had PTSD which originated from traumatic events which occurred during his military service.  In a July 2013 letter, she wrote that feelings of humiliation and fear in service directly led to his current diagnosis of PTSD.

At an April 2011 VA examination the Veteran was diagnosed with PTSD and bipolar illness.  The examiner stated that the Veteran's PTSD was most likely caused or aggravated by the stress of military service, and his bipolar disorder was most likely caused by the stress of service or the difficulty he experienced in getting discharged.  He stated that the Veteran presented convincing documentation that he was abused in service and the medical records show that he displayed symptoms of anxiety and distress during service.

The Veteran also underwent a VA examination with a psychologist in September 2013.  The examiner spent over 7 hours reviewing the claims file and performed an in-person examination of the Veteran, after which she diagnosed him with PTSD and bipolar disorder.  The examiner noted that these two disorders had co-existed for years, aggravated one another, and had symptoms which overlapped.  She ultimately opined that the claimed condition was as likely as not incurred in or caused by an in-service event.  The examiner noted that copious medical records, spanning decades, showed that the Veteran had a lifetime of psychiatric problems.  The symptoms evidenced in the 1960s were likely the first manifestation of his current disorders.  She further noted that the Veteran's claimed in-service stressor was credible, as it had been corroborated by statements from two fellow soldiers and his service treatment records showing treatment for anxiety.

The Board therefore finds that the evidence of record overwhelmingly indicates that the Veteran has a current psychiatric disorder which is related to his traumatic experiences during service.  The only medical opinion of record which contradicts these findings is that of the July 2009 VA examiner, who found that the Veteran did not meet the criteria for any psychiatric diagnosis.  In light of the many years of psychiatric treatment records and numerous diagnoses by a variety of doctors and specialists, the Board finds the July 2009 VA examination to be unsupported by the evidence of record and completely lacking any probative value.

While the Veteran has been diagnosed with a psychiatric disorder other than PTSD which has been directly linked to service by competent and probative medical evidence, the Board notes that the Veteran also meets the criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f).  The Veteran has submitted credible statements from colleagues which corroborate his assertions of being physically abused in service, and his service treatment records show that he manifested psychiatric symptoms very soon after his separation from active duty.  The Veteran's 1968 RO hearing testimony indicates that he was greatly distressed by the experiences of his active service since separation from service until that time, and there is nothing in the record that contradicts these assertions.  It has also been found by four separate medical professionals that the Veteran meets the criteria for PTSD and that his described in-service stressors are sufficient to support that diagnosis.

In sum, the competent and probative medical evidence of record indicates that the Veteran has current psychiatric diagnoses, including PTSD and bipolar disorder, which have been linked to events which occurred in the Veteran's service.  The Board finds no evidence of record which clearly contradicts the Veteran's assertions and no probative medical evidence contrary to the findings of the April 2011 and September 2013 VA examiners.  The preponderance of the evidence is therefore in the Veteran's favor, and service connection for a psychiatric disability is clearly warranted.


ORDER

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and PTSD, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


